Citation Nr: 0400512	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-20 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 26, 
1984, for the award of service connection and compensation 
for left ankle and hemorrhoid disabilities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from October 1954 to October 
1956, and from October 1960 to November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of April 2001 
which denied an effective date earlier than January 26, 1984, 
for the award of service connection and compensation for left 
ankle and hemorrhoid disabilities.  


FINDINGS OF FACT

1.  The veteran abandoned his initial October 1979 claim for 
service connection and compensation for left ankle and 
hemorrhoid disabilities.  A new claim for service connection 
and compensation for left ankle and hemorrhoid disabilities 
was not received by the RO until January 26, 1984.  

2.  An unappealed April 1984 RO decision granted service 
connection and a 10 percent rating for a left ankle 
disability, and granted service connection and a 10 percent 
rating for hemorrhoids, all effective from January 26, 1984.  

3.  The April 1984 RO decision was not undebatably erroneous 
in assigning January 26, 1984 as the effective date for 
service connection and compensation for left ankle and 
hemorrhoid disabilities.


CONCLUSIONS OF LAW

There was no clear and unmistabkable error (CUE) in the April 
1984 RO decision in assigning January 26, 1984 as the 
effective date for service connection and compensation for a 
left ankle disability and hemorrhoids, and the criteria for 
an earlier effective date are not met.  38 U.S.C.A. §§ 5109A, 
5110, 7105 (West 2002); 38 C.F.R. §§ 3.105, 3.158, 3.400 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from October 1954 to October 
1956, and from October 1960 to November 1978.  He claims 
entitlement to an effective date earlier than January 26, 
1984, for the award of service connection and a 10 percent 
rating for a left ankle disability, and for the award of 
service connection and a 10 percent rating for hemorrhoids.  
He argues that there was CUE in the April 1984 RO decision 
which assigned such effective date.  

The notice and duty to assist provisions of the law are 
inapplicable to cases involving CUE in prior decisions.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. 
Principi, 15 Vet. App. 165 (2001).  In any event, the file 
shows that by RO correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant records have been obtained.  
The Board finds that the notice and duty to assist provisions 
of the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In October 1979, the veteran filed a claim for service 
connection and compensation for a left ankle disability and 
hemorrhoids.  In this claim, he reported that his mailing 
address would be an APO address, which he provided.  

In April 1980, the veteran was sent notice of an examination 
scheduled for his claimed disabilities.  The notice of this 
examination was sent to a different address from the APO 
address provided by the veteran (later evidence indicates 
this was his father's address), and the notice was not 
returned as undeliverable.  The veteran failed to report for 
the examination, and his claim was administratively denied by 
the RO in May 1980 on the basis of his failure to report for 
an examination.  Notice of this denial was sent to the same 
address as the examination notification.  

A statement from the veteran was received in December 1981, 
in which he said he had been unable to report for the 
previous examination because he had been in Korea.  He 
requested an examination for a disability not involved in the 
current appeal.  By letter dated in January 1982, he was 
requested to furnish information on continuity of treatment 
since service, and was told to complete a claim form.  No 
response was received from the veteran.  

On January 26, 1984, the RO received a new claim for service 
connection and compensation for a left ankle disability and 
hemorrhoids.  

A VA examination was conducted in March 1984.  

In an April 1984 decision, the RO granted service connection 
and a 10 percent rating for a left ankle disability, and 
granted service connection and a 10 percent rating for 
hemorrhoids, all effective from January 26, 1984.  The 
veteran did not appeal the effective date assigned by this 
decision.

In its decision in April 1984, the RO based the effective 
date on the date of receipt of the claim on January 26, 1984.  
In general, the effective date for an award of disability 
compensation, for claims received more than one year after 
separation from service, is the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2).  The veteran did not appeal 
the effective date assigned by the April 1984 RO decision, 
and thus such determination is final in the absence of CUE.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a).   

In April 2001, the veteran, through his representative, filed 
a claim for an earlier effective date for the grant of 
service connection and compensation for left ankle and 
hemorrhoid disabilities.  He contended that the effective 
date should be the date of his original claim, filed in 
October 1979, and that the assignment of January 26, 1984 as 
the effective date was based on CUE.  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, the VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  See 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. 
Principi, 240 F.3d 1348 (Fed.Cir. 2001); Baldwin v. West, 15 
Vet.App. 302 (2001), 13 Vet. App. 1 (1999); Bustos v. West, 
179 F.3d 1378 (Fed.Cir. 1999); Link v. West, 12 Vet. App. 39 
(1998); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 
(1993); Russell v. Principi, 3 Vet. App. 310 (1992).

At the time of the April 1984 RO decision, the veteran's 
October 1979 claim was of record.  Although subsequent 
notification was not sent to the address provided in that 
claim, he was sent notification at a relatives address.  It 
is clear from the veteran's December 1981 statement that he 
had received notification but had not pursued it at that time 
because he was living in Korea.  Moreover, in the December 
1981 statement, the veteran did not indicate he was at that 
time pursuing a claim for either a left ankle disability or 
hemorrhoids.  

Based on that evidence, it may reasonably be concluded that 
the veteran abandoned his October 1979 claim.  See 38 C.F.R. 
§ 3.158(a).  Where evidence requested in connection with an 
original or reopened claim is not furnished within 1 year 
after the date of request, the claim will be considered 
abandoned.  After the expiration of 1 year, further action 
will not be taken unless a new claim is received, and should 
the right to the benefit be finally established, compensation 
based on such evidence shall commence not earlier than the 
date of filing the new claim.  Id.  Therefore, the April 1984 
RO decision was not erroneous in selecting the date of the 
new claim in January 1984 as the effective date for the grant 
of service connection and compensation for left ankle and 
hemorrhoid disorders.  

The veteran contends that there was CUE in that the RO failed 
to properly adjudicate the claim filed in October 1979, 
particularly in sending the notifications to an address not 
specified in the claim; that there was grave procedural error 
in failing to adjudicate the October 1979 claim; and that 
there was CUE in the January 1982 statement requesting 
continuity of treatment since discharge.  

As indicated above, it was not CUE for the RO to have 
concluded in April 1984 that the veteran abandoned his 
October 1979 claim.  Moreover, as stated above, a failure in 
the duty to assist cannot form the basis of CUE.  Similarly, 
"grave procedural error" does not vitiate the finality of 
an RO decision.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002), overruling Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  Finally, as the veteran did not mention left ankle or 
hemorrhoids in his December 1981 statement, any actions by 
the RO in response to that statement cannot be CUE regarding 
those issues.  

In sum, there was no CUE in the unappealed April 1984 RO 
decision in designating January 26, 1984 as the effective 
date for service connection and compensation for left ankle 
and hemorrhoid disorders.  Such April 1984 RO decision 
remains final as to the assigned effective date, and there is 
no other legal basis of an earlier effective date.  Therefore 
the claim for an earlier effective date must be denied.   


ORDER

An effective date earlier than January 26, 1984, for the 
award of service connection and compensation for left ankle 
and hemorrhoid disorders, is denied.


	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



